                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MARK WREN                                                                                PLAINTIFF


v.                                   Case No. 4:19-cv-04020


FARMERS INSURANCE COMPANY, INC.                                                       DEFENDANT

                                              ORDER

       Before the Court is Plaintiff’s Motion to Dismiss with Prejudice. ECF No. 7. In the instant

motion, Plaintiff moves for dismissal of this case with prejudice, stating that all the issues involved

in the present litigation have been resolved. Upon consideration, the Court finds that the instant

motion should be and hereby is GRANTED. Therefore, this matter is hereby DISMISSED WITH

PREJUDICE with each party to bear their own costs.

       IT IS SO ORDERED, this 25th day of April, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge
